Citation Nr: 1628113	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  11-30 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial compensable rating for adenocarcinoma of the prostate, status post prostatectomy.

2.  Entitlement to an initial compensable rating for erectile dysfunction, secondary to adenocarcinoma of the prostate, status post prostatectomy.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 through November 1969. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which granted service connection and established noncompensable ratings for adenocarcinoma of the prostate, status post prostatectomy and erectile dysfunction, secondary to adenocarcinoma of the prostate, status post prostatectomy.  

The Veteran testified before the undersigned at a Board video conference hearing in November 2013.  A copy of the transcript is associated with the claims file.  

The Board notes that although the Veteran filed claims in May 2016 for an increased rating for adenocarcinoma of the prostate, status post prostatectomy, and for service connection for Peyronie's disease, which the RO treated as new claims, these issues are already on appeal before the Board, including service connection for Peyronie's disease, as it is the claimed deformity being used to establish a higher rating for erectile dysfunction, as will be explained further below.  

This record in this matter consists solely of electronic claims files and has been reviewed. 

The issue of an increased rating for adenocarcinoma of the prostate, status post prostatectomy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's erectile dysfunction has been manifested by penis deformity, in the form of Peyronie's disease, with loss of erectile power. 


CONCLUSION OF LAW

The criteria for an initial 20 percent evaluation, but no higher, for erectile dysfunction and Peyronie's disease, secondary to adenocarcinoma of the prostate, status post prostatectomy, have been met for the entire appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-414, 4.115a, 4.115b, Diagnostic Code 7522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall considerations

The Board remanded this matter in October 2014, and specifically instructed the RO/Appeals Management Center (AMC) to afford the Veteran a VA examination.  Subsequently, the Veteran was afforded VA examinations in December 2014 and June 2016, thus there is substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in October 2010, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The October 2010 letter also informed the Veteran that in order to establish higher ratings, the evidence would need to show that his disabilities had increased in severity.  He was informed of the type of evidence that could be submitted to support his claims.  The letter also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 47 (2006).

Regarding the erectile dysfunction, service connection was granted in January 2011, and in August 2011, the Veteran appealed the initial rating assigned.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.  Neither the Veteran nor his representative alleges such prejudice in this case.  Therefore, no further notice is needed. 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service treatment records and private treatment records have been associated with the claims file.  

The Veteran was medically evaluated in conjunction with his claim in October 2011, January 2012, and May 2013; and in December 2014 and June 2016 in accordance with the October 2014 Board Remand.  See Stegall, supra.  The VA examiners recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, and provided sufficient information to allow the Board to render an informed decision on the Veteran's current levels of disability at different points in time.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board finds the examinations of record to be adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. 
§ 3.159(c)(4) (2015); Barr, 21 Vet. App. at 312.

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran testified before the undersigned Veterans Law Judge in November 2013.  With respect to the aforementioned hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issues on appeal at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2015).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Therefore, the Board will determine whether staged evaluations are warranted. 

In the instant case, the Veteran contends that his erectile dysfunction warrants a  higher rating due to his Peyronie's disease.  Under Diagnostic Code 7522, a 20 percent rating is assigned when there is evidence of deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522 (2015).  A footnote to Diagnostic Code 7522 also indicates the disability is to be reviewed for entitlement to special monthly compensation for loss of use of a creative organ under 38 C.F.R. § 3.350(a).  In the instant case, the Veteran already receives this special monthly compensation. 

The VA Adjudication Procedure Manual confirms that two requirements must be met before a 20 percent evaluation can be assigned for deformity of the penis with loss of erectile power under Diagnostic Code 7522 - (1) the deformity must be evident, and (2) the deformity must be accompanied by loss of erectile power. Simply stated, the condition is not compensable in the absence of penile deformity. See M21-1MR, Part III, Subpart iv, Chapter 4, Section I, Topic 34, Block a. 

In the instant case, the Veteran was afforded a VA examination for his erectile dysfunction in October 2011.  The examiner noted that at that point it was difficult to document whether Peyronie's disease existed, and it was less likely than not any Peyronie's disease which may exist was due to or aggravated by the surgical treatment for his service-connected prostate cancer.  He noted that current medical literature did not support a link between prostate surgery and onset of worsening of Peyronie's disease.  He also however noted that some sites say there may be a link, but there is no definitive evidence to support a link.

An October 2013 VA examination similarly noted that there was not enough evidence at that time to diagnose Peyronie's disease, and it was less likely than not that the Veteran's claimed Peyronie's disease was related to the Veteran's prostatectomy.  The examiner noted that based upon an up-to-date medicine review of Peyronie's disease, that diagnosed medical management reveals there is a small association but not significant enough to say that radical prostatectomy causes Peyronie's disease.

The Veteran was afforded another VA examination in December 2014.  The examiner stated that the Veteran's Peyronie's disease was less likely than not related the Veteran's adenocarcinoma.  The examine noted that while the underlying cause of Peyronie's disease is not well understood, it is thought to be caused by trauma or injury to the penis and not to carcinoma of the prostate or cancer treatment. 

April 2016 records from the Mayo Clinic confirmed a diagnosis of Peyronie's disease.  The records also noted that postoperatively, the Veteran noted de novo onset of Peyronie's disease.

The Veteran was afforded a VA examination in June 2016.  The examiner noted a medical history of the Veteran having a prostatectomy in 2007, and he reported that he developed abnormal curvature of the penis with erection after surgery and he was diagnosed with Peyronie's disease.  The examiner noted current symptoms of abnormal curvature of the penis with erection and that the Veteran could not perform penetration and sex.  The examiner noted the Veteran had erectile dysfunction that was as likely as not related to his Peyronie's disease.  The examiner further opined that the Veteran's Peyronie's disease was at least as likely as not proximately due or the result of the Veteran's service-connected adenocarcinoma of the prostate, status post prostatectomy.  The examiner noted that the disorder began subsequent to the service-connected condition and is a direct result of the antecedent condition, with medical literature supporting this nexus.  

Affording the Veteran the benefit of the doubt in reviewing the conflicting examinations, upon review of the evidence, the Veteran does in fact meet the criteria for a 20 percent rating under Diagnostic Code 7522.  The Veteran has loss of erectile power and the evidence of record, including the Mayo Clinic records, does confirm physical deformity of the Veteran's penis in the form of Peyronie's disease, which the 2016 examiner stated was related to his residuals of prostate cancer, in part due to proximity in time to his prostate surgery and review of literature.  Even the examiners who stated that the Veteran's Peyronie's disease was less likely than not related to the Veteran's prostate cancer or surgery acknowledged that there medical literature does note a possible association between prostate treatment and Peyronie's disease. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).   

Therefore, the Board concludes that the Veteran's erectile dysfunction and Peyronie's disease, secondary to adenocarcinoma of the prostate, status post prostatectomy has been manifested by deformity throughout the whole period on appeal and staged ratings are not necessary.  See Fenderson, supra.  In light of this finding, the Board concludes that the criteria for a 20 percent rating have been met or approximated.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  A higher schedular rating for erectile dysfunction is not assignable as a 20 percent rating is the maximum schedular rating under Diagnostic Code 7522.  There are no other diagnostic codes available that would provide an analogous evaluation of the relevant symptoms.

Extraschedular Rating

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008).

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected erectile dysfunction and Peyronie's disease are contemplated and reasonably described by the rating criteria under Diagnostic Code 7522.  See 38 C.F.R. § 4.115 (2015).  In this regard, the Veteran's disability has specifically show itself to be manifest by erectile dysfunction and deformity caused by Peyronie's disease.  As shown above, this type of disability picture is specifically addressed in the rating criteria set forth in Diagnostic Code 7522.  See id.  Accordingly, the Board finds that a comparison of the Veteran's prostate cancer status post radical prostatectomy with the schedular criteria does not show that they present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b) (2015).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment). 

Next, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, the Veteran has also been granted service connection for his residuals of prostate cancer, as well as tinnitus and hearing loss.  The medical and treatment records do not reflect that the Veteran's service-connected penis deformity and erectile dysfunction results in further disability when looked at in combination with the above.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's erectile dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran, has not argued and the record does not otherwise reflect that his disability renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

An initial 20 percent rating for erectile dysfunction and Peyronie's disease, secondary to adenocarcinoma of the prostate, status post prostatectomy is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The Veteran was most recently examined in June 2016 in regards to his adenocarcinoma of the prostate, status post prostatectomy.  While the examiner noted the Veteran did not have a voiding dysfunction, she later noted that he displayed current symptoms of frequent urination, 1-2 times every night and 1-2 times per hour in the daytime.  Therefore, the Board finds that additional clarification from the examiner is necessary to determine whether the Veteran's symptoms of frequent urination are or are not part of a voiding dysfunction, related to the Veteran's prostatectomy.

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims to the examiner that conducted the June 2016 VA examination to obtain an addendum to their opinion.  If unavailable, schedule the Veteran for a new VA examination by an appropriate medical professional for the purpose of ascertaining the current nature and likely etiology of his adenocarcinoma of the prostate, status post prostatectomy.  The electronic claims folder and a copy of this Remand should be made available to the medical professional.  The examiner must review the record, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.  A notation to the effect that this record review took place shall be included in the report of the examiner.

The examiner is asked to opine on whether or not the Veteran's current symptoms of frequent urination, 1-2 times every night and 1-2 times per hour in the daytime are symptoms of a voiding dysfunction which is related to the Veteran's residuals of adenocarcinoma of the prostate, status post prostatectomy.  The supporting rationale for whether these are symptoms of a voiding dysfunction caused by residuals of adenocarcinoma of the prostate, status post prostatectomy expressed must be provided.

2.  After completing the requested action, and any additional notification and/or development warranted, the RO must readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and afford an appropriate time period for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


